FOR PUBLICATION



ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:
LEANNA WEISSMANN                             GREGORY F. ZOELLER
Lawrenceburg, Indiana                        Attorney General of Indiana

                                             KARL M. SCHARNBERG
                                             CHANDRA K. HEIN
                                             Deputy Attorneys General
                                             Indianapolis, Indiana

                                                                           FILED
                                                                       Feb 07 2013, 9:31 am

                           IN THE                                              CLERK
                 COURT OF APPEALS OF INDIANA
                                                                             of the supreme court,
                                                                             court of appeals and
                                                                                    tax court




CHRISTINA M. KOVATS,                         )
                                             )
     Appellant-Defendant,                    )
                                             )
        vs.                                  )       No. 15A01-1205-CR-224
                                             )
STATE OF INDIANA,                            )
                                             )
     Appellee-Plaintiff.                     )

                APPEAL FROM THE DEARBORN SUPERIOR COURT
                     The Honorable Jonathan N. Cleary, Judge
                          Cause No. 15D01-1111-FB-52


                                  February 7, 2013
                            OPINION – FOR PUBLICATION

MATHIAS, Judge
       Christina M. Kovats (“Kovats”) was convicted in Dearborn Superior Court of

Class B felony neglect of a dependent, Class D felony operating a vehicle while

intoxicated (“OWI”), Class D felony resisting law enforcement, and Class D felony

criminal recklessness. Kovats appeals and presents three issues, which we reorder and

restate as:

       I.     Whether the trial court should have vacated the judgments of conviction on
              the Class D felony counts due to double jeopardy concerns;

       II.    Whether the trial court abused its discretion by considering the fact that the
              passenger in the vehicle Kovats was driving died shortly after sustaining
              injuries in the accident caused by Kovats’s intoxication as an aggravating
              factor in sentencing; and

       III.   Whether Kovats’s twenty-year sentence is inappropriate in light of the
              nature of the offense and the character of the offender.

Concluding that merging already-entered judgments on Kovats’s convictions for Class D

felony resisting law enforcement and criminal recklessness was insufficient to remedy the

double jeopardy issues presented by convicting Kovats on these convictions, we reverse

Kovats’s convictions thereon and remand with specific instructions. We also conclude

that Kovats’s maximum twenty-year executed sentence is inappropriate, and we exercise

our constitutional authority to revise her sentence to fifteen years executed.

                              Facts and Procedural History

       Kovats worked as a home healthcare nurse and was hired to look after eighty-nine-

year-old N.C., who had recently suffered a stroke. On the evening of October 28, 2011,

Kovats was driving N.C. home from a weekly social event that N.C. liked to attend when

she stopped to fuel her car. Kovats then drove off from the gas station without paying for

gasoline and subsequently fled from an Indiana State Police Trooper who tried to stop her
                                              2
for her theft of the gasoline. During the ensuing chase, Kovats accelerated to speeds

between 102 and 116 miles per hour. She also passed several cars in a no-passing zone.

Kovats eventually lost control of her car and drove across the lane of oncoming traffic

and into a ditch, narrowly missing a car transporting children. N.C. was seriously injured

in the wreck and had to be cut from the car, all the while screaming and moaning in pain.

       N.C. was transported to a nearby hospital, where she was still moaning in pain.

She also had bruises and bumps on her head, a laceration on her right hand, and was

suffering from abdominal pain. She had fragments of metal and plastic embedded in her

face, and her leg had swollen to such an extent that blood and lymphatic fluid were

leaking from her skin. In addition, one of her fingers was almost torn off of her hand.

N.C. was on a regimen of blood thinner, so the physician at the local hospital feared she

might have internal bleeding; N.C. was therefore transferred to the trauma center at the

University of Cincinnati Hospital. On a ten-point scale, N.C.’s pain was assessed as a ten.

From the time of the accident until her death six weeks later, N.C. suffered

“horrendously.” Tr. p. 791.

       After the accident, Kovats’s blood tested positive for oxymorphone at a

concentration of 29.6 ng/mL. For reference, a therapeutic range for a patient is usually 1-

5 ng/mL. At trial, evidence was presented that oxymorphone is approximately eight to

fifteen times more potent than morphine or heroin.

       On November 18, 2011, the State charged Kovats with Class B felony neglect of a

dependent, Class D felony operating a vehicle while intoxicated, Class D felony resisting

law enforcement, and Class D felony criminal recklessness. Following a four-day jury

                                            3
trial, Kovats was found guilty as charged. The trial court entered judgment of conviction

on the jury verdicts, but at the sentencing hearing “merged” the Class D felony

convictions into the conviction for Class B felony neglect of a dependent and sentenced

Kovats to twenty years incarceration. However, the trial court did not affirmatively

vacate the judgments entered on the merged convictions. Kovats now appeals.1

                                       I. Double Jeopardy

        Kovats claims that the trial court erred when it merged her convictions on Counts

II, III, and IV into Count I for purposes of sentencing instead of explicitly vacating the

judgments previously entered on those convictions.                  Specifically, she claims that

conviction on Class B felony neglect of a dependent causing serious bodily injury and all

of the Class D felony counts, two of which were also elevated by, or based on, the same

serious bodily injury, constituted double jeopardy.

        Kovats was found guilty of Class B felony neglect of a dependent resulting in

serious bodily injury, Class D felony OWI causing serious bodily injury, and Class D

felony criminal recklessness for inflicting serious bodily injury on N.C. It is apparent

that conviction on all of these counts, all based on the same serious bodily injury, was

improper. See Deloney v. State, 938 N.E.2d 724, 730 (Ind. Ct. App. 2010) (noting that

conviction of two crimes, both of which were elevated based upon the same bodily injury,

subjects the defendant to double jeopardy) (citing Smith v. State, 872 N.E.2d 169, 176

(Ind. Ct. App. 2007)); Bunch v. State, 937 N.E.2d 839, 847-48 (Ind. Ct. App. 2010)

1
  We heard oral argument in this case on January 16, 2013, at Union County High School in Liberty,
Indiana. We would like to extend our thanks to the students, staff, faculty, and administration of the
school for their hospitality, and we commend counsel for the quality of their written and oral advocacy.
                                                   4
(noting rule that multiple crimes may not be enhanced by the same bodily injury) (citing

Pierce v. State, 761 N.E.2d 826, 830 (Ind. 2002)).

       Kovats’s conviction for criminal recklessness was based entirely on the fact that

Kovats had recklessly inflicted serious bodily injury on N.C. See Appellant’s App. p. 41.

We therefore reverse Kovat’s conviction for criminal recklessness and instruct the trial

court to vacate this conviction on remand.

       With regard to the conviction for Class D felony OWI resulting in serious bodily

injury, more discussion is required. Generally, OWI as a result of being under the

influence of a controlled substance is a Class C misdemeanor. See Ind. Code § 9-30-5-

2(a) (“a person who operates a vehicle while intoxicated commits a Class C

misdemeanor.”); Ind. Code § 9-13-2-86 (defining “intoxicated” as being under the

influence of a controlled substance such that there is “an impaired condition of thought

and action and the loss of normal control of a person’s faculties.”). However, if a person

operates a vehicle while intoxicated and does so in a manner that endangers a person, the

offense is a Class A misdemeanor. See I.C. § 9-30-5-2(b).

       Kovats was convicted of OWI as a Class D felony pursuant to Indiana Code

section 9-30-5-4(a), which provides in relevant part that “[a] person who causes serious

bodily injury to another person when operating a vehicle . . . with a controlled substance

listed in schedule I or II of IC 35-48-2 or its metabolite in the person’s body; or . . . while

intoxicated . . . commits a Class D felony.” Thus, the offenses of OWI as a Class C

misdemeanor and Class A misdemeanor are lesser included offenses of Class D felony

OWI causing serious bodily injury. State v. Keith, 482 N.E.2d 751, 756 (Ind. Ct. App.

                                              5
1985). But conviction of OWI as a Class A misdemeanor, which does not require proof

of serious bodily injury, presents no double jeopardy problem in conjunction with a

conviction for Class B felony neglect of a dependent causing serious bodily injury.

       Therefore, the appropriate cure to the double jeopardy problem present in Kovat’s

convictions for Class D felony OWI causing serious bodily injury and Class B felony

neglect of a dependent causing serious bodily injury is to enter a conviction for Class A

misdemeanor OWI. See Orta v. State, 940 N.E.2d 370, 377 (Ind. Ct. App. 2011) (“When

two convictions are found to contravene double jeopardy principles, a reviewing court

may remedy the violation by reducing either conviction to a less serious form of the same

offense if doing so will eliminate the violation.”), trans. denied. We therefore reverse

Kovats’s conviction for Class D felony OWI and remand with instructions that the trial

court vacate the judgment of conviction for Class D felony OWI and enter a judgment of

conviction for the lesser-included offense of Class A misdemeanor OWI.

       Kovats’s conviction for resisting law enforcement was not elevated due to serious

bodily injury; therefore, conviction for Class B felony neglect of a dependent and Class D

felony resisting law enforcement appear to present no double jeopardy concerns. Thus,

entry of a judgment of conviction on this count was not improper.

       The trial court attempted to remedy any potential double jeopardy concerns by

merging all of the convictions for purposes of sentencing. However, the trial court had

already entered judgment of conviction on all of the jury’s verdicts. Tr. p. 785. Kovats is

correct that this was insufficient to cure the double jeopardy issue.



                                              6
       If a trial court does not formally enter a judgment of conviction on a jury verdict

of guilty, then there is no requirement that the trial court vacate the “conviction,” and

merger is appropriate. Townsend v. State, 860 N.E.2d 1268, 1270 (Ind. Ct. App. 2007)

(quoting Green v. State, 856 N.E.2d 703, 704 (Ind. 2006)). However, if the trial court

does enter judgment of conviction on a jury’s guilty verdict, then simply merging the

offenses is insufficient and vacation of the offense is required. See id.; Green, 856

N.E.2d at 704; Gregory v. State, 885 N.E.2d 697, 703 (Ind. Ct. App. 2008) (where trial

court entered judgments of conviction on jury’s verdicts of guilty for dealing and

conspiracy, then later merged the convictions for double jeopardy reasons, such merging

without also vacating the conspiracy conviction was insufficient to cure the double

jeopardy violation).

       Here, the trial court clearly entered judgments of conviction on all of the jury’s

guilty verdicts but simply merged the lesser convictions at sentencing without also

vacating the judgments on these convictions. On remand, we instruct the trial court as

follows: the judgment of conviction for Class D felony criminal recklessness is to be

vacated; the judgment of conviction for Class D felony OWI causing serious bodily

injury is to be vacated, and a judgment of conviction for Class A misdemeanor OWI is to

be entered instead; the judgments of conviction for Class B felony neglect of a dependent

and Class D felony resisting law enforcement are to remain intact.

                       II. Allegedly Improper Aggravating Factor

       Kovats also claims that the trial court abused its discretion by considering as an

aggravator the fact that N.C. died shortly after sustaining injuries in the accident caused

                                            7
by Kovats’s intoxication. Sentencing decisions “rest within the sound discretion of the

trial court and are reviewed on appeal only for an abuse of discretion.” Anglemyer v.

State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218. A trial court

may abuse its sentencing discretion by: (1) failing to enter a sentencing statement, (2)

finding aggravating or mitigating factors unsupported by the record, (3) omitting

mitigating factors clearly supported by the record and advanced for consideration, or (4)

giving reasons that are improper as a matter of law. Id. at 490-91. Because a trial court

no longer has any obligation to weigh aggravating and mitigating factors against each

other when imposing a sentence, it cannot now be said to have abused its discretion in

failing to properly weigh such factors. Id. at 491.

       Kovats claims that the State presented no evidence that N.C. died as a result of the

injuries sustained during the accident caused by Kovats’s flight from the police and that

the trial court therefore erred in considering N.C.’s death as an aggravating factor. The

State claims that the trial court did not consider as an aggravator the fact that Kovats

caused N.C.’s death; instead, the State argues that the trial court considered as

aggravating the fact that, as a result of the accident, N.C. spent the last few weeks of her

life in excruciating pain.

       We need not spend too much time addressing this issue, because even if the trial

court did abuse its discretion in sentencing Kovats, we have several options to remedy

any error. Windhorst v. State, 868 N.E.2d 504, 507 (Ind. 2007). We have the option to

remand to the trial court for a clarification or new sentencing determination, or we may



                                             8
exercise our constitutional authority to review and revise the sentence. Id. In this case,

we have chosen the latter option.

                                 III. Appellate Rule 7(B)

       Article 7, Sections 4 and 6 of the Indiana Constitution authorize independent

appellate review and revision of a sentence imposed by the trial court. This appellate

authority is implemented through Indiana Appellate Rule 7(B), which provides that a

court “may revise a sentence authorized by statute if, after due consideration of the trial

court’s decision, the Court finds that the sentence is inappropriate in light of the nature of

the offense and the character of the offender.” In our review of sentences under this rule,

“we must and should exercise deference to a trial court’s sentencing decision, both

because Rule 7(B) requires us to give ‘due consideration’ to that decision and because we

understand and recognize the unique perspective a trial court brings to its sentencing

decisions.” Trainor v. State, 950 N.E.2d 352, 355 (Ind. Ct. App. 2011), trans. denied.

And although we have the power to review and revise sentences, “[t]he principal role of

appellate review should be to attempt to leaven the outliers, and identify some guiding

principles for trial courts and those charged with improvement of the sentencing statutes,

but not to achieve a perceived ‘correct’ result in each case.” Cardwell v. State, 895

N.E.2d 1219, 1225 (Ind. 2008). It is the defendant’s burden on appeal to persuade us that

the sentence imposed by the trial court is inappropriate. Trainor, 950 N.E.2d at 355;

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       Kovats claims that the twenty-year, maximum sentence is inappropriate and that

the trial court should have instead imposed the advisory sentence of ten years. Kovats

                                              9
did receive the maximum sentence on her Class B felony conviction, and the maximum

possible sentences are generally most appropriate for the worst offenders. Simmons v.

State, 962 N.E.2d 86, 92 (Ind. Ct. App. 2011).          Although the maximum possible

sentences are generally most appropriate for the worst offenders, this rule is not an

invitation to determine whether a worse offender could be imagined, as it is always

possible to identify or hypothesize a significantly more despicable scenario, regardless of

the nature of any particular offense and offender. Simmons, 962 N.E.2d at 92. By

stating that maximum sentences are ordinarily appropriate for the worst offenders, we

refer generally to the class of offenses and offenders that warrant the maximum

punishment, and this encompasses a considerable variety of offenses and offenders. Id. at

92-93.

         As to the nature of the offense, the trial court thoroughly explained the horrific

nature of Kovats’s offense. Although she was not charged with the crime of theft of the

gasoline at issue, Kovats led an investigating police officer on a dangerous chase at

speeds well over 100 miles per hour and almost hit another car head-on. N.C. was

grievously injured by the accident, and suffered excruciating pain—so much so that an

experienced nurse at a trauma center cried while testifying about the pain she saw N.C.

endure. Kovats also had a large amount of oxymorphone in her blood and showed little

concern for N.C. at the scene of the accident. She also attacked an EMT and refused to

answer questions regarding N.C.’s condition and identity. The betrayal of trust shown by

Kovats was truly extraordinary, and the injuries and pain suffered by N.C. were extreme.



                                             10
Kovats’s crime was wholly unnecessary and senseless, and fits within the classification

of the worst offense.

        We must also consider Kovats’s character. As far as the record before us shows,

this is Kovats’s first felony conviction. 2 Kovats’s prior criminal history was not

extensive, but it did include a 2006 conviction for OWI in Ohio. She was later convicted

in Ohio for driving while suspended, possession of drug paraphernalia, and theft. Her

convictions in Indiana include maintaining a common nuisance and public intoxication.

Kovats has also violated her probation multiple times.3 It is apparent that Kovats does

not possess a stellar character.

        Nevertheless, we are unable to say that she is among the “worst offenders.” Most

of Kovats’s offenses are related to her obvious addiction to narcotics. Although this is

not necessarily a mitigating factor, it does place her behavior in perspective. Too, there is

no indication that Kovats has ever served a long-term executed sentence. Instead, she

was consistently given suspended sentences in the past. See Powell v. State, 751 N.E.2d

311, 317 (Ind. Ct. App. 2001) (concluding that where defendant had not previously been

incarcerated, and where nothing in the record indicated otherwise, the presumptive

sentence should be sufficient to give defendant adequate correctional and rehabilitative

treatment). Also, since her arrest in the present case, she sought out treatment for her


2
  The presentence investigation report does not indicate whether Kovats’s prior convictions in Ohio were
felonies or misdemeanors.
3
  On October 13, 2011, after her arrest in the present case, the State charged Kovats with six counts of
Class C felony forgery and two counts of Class D felony theft. But, as of the date of sentencing, Kovats
had not been convicted of these charges. See Tr. pp. 856-57 (noting that these charges were “pending” at
the time of sentencing).
                                                  11
addiction in jail. See Tr. p. 823. Kovats also has four children, one of whom suffers

from cystic fibrosis.

       After giving due consideration to the trial court’s sentencing decision, and

considering the nature of Kovats’s offense and Kovats’s character, we disagree with

Kovats that she should receive the advisory sentence of ten years. The horrific nature of

her offense alone supports the imposition of a sentence greater than the advisory. At the

same time, we are unable to conclude that Kovats is among the worst offenders. We

therefore exercise our constitutional authority to revise Kovats’s sentence to an executed

term of fifteen years.

                                       Conclusion

       Kovats’s convictions for Class B felony neglect of a dependent, Class D felony

criminal recklessness, and Class D felony OWI constituted double jeopardy because all

three convictions were based on, or elevated by, the same serious bodily injury. Merging

these convictions for purposes of sentencing was insufficient to cure the double jeopardy

problems because the trial court had already entered judgments of conviction on all

counts. On remand, the trial court is instructed to vacate Kovats’s convictions for Class

D felony criminal recklessness and Class D felony OWI, and to enter a judgment of

conviction and concurrent sentence on the lesser-included offense of Class A

misdemeanor OWI. Lastly, Kovats’s maximum executed sentence of twenty years for

her conviction for Class B felony is inappropriate, and we remand with instructions that

the trial court enter a sentencing order reflecting our revision of Kovats’s sentence to

fifteen years executed on that conviction.

                                             12
      Reversed and remanded with instructions.

BAKER, J., and BAILEY, J., concur.




                                         13